On order of the Court, notice is hereby given pursuant to GCR 1963, 933, that the Supreme Court proposes an amendment to GCR 1963, 857 to read as follows (new matter in italics):
Rule 857. Printing, Filing, and Serving Briefs and Appendices.
.1-4 — Unchanged.

.5 Length of Brief. Except by permission of the Court for good cause shown, a brief shall not exceed 50 pages of standard typographic printing or other methods authorized under GCR 1963, 857.1(1) exclusive of the table of contents, index of authorities, and appendix. In any brief where the argument portion of any presented question extends beyond 20 printed pages, a summary of argument shall be included. Such summary shall be a succinct, accurate and clear condensation of the argument actually made in the body of the brief and shall not be a mere repetition of the headings under which the argument is arranged.

A copy of this order shall be given to the Secretary of the State Bar of Michigan and to the Court Administrator, pursuant to GCR 1963, 933, and any comments with reference to the adoption of the proposed amended Rule 857 may be forwarded to the Chief Justice or Michigan Supreme Court Director of Legal Services within 60 days from the publication of this rule.